Case 4:20-cv-10899-MFL-DRG ECF No. 26-1 filed 04/26/20          PageID.799     Page 1 of 17



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 DV DIAMOND CLUB OF FLINT, LLC
 d/b/a Little Darlings, et al.

       Plaintiffs,                               Case No. 4:20-cv-10899
                                                 Hon. Matthew F. Leitman
 v.                                              Hon. David R. Grand
                                                      by referral
 UNITED STATES SMALL BUSINESS
 ADMINISTRATION, et al.

      Defendants.
 __________________________________________________________________

              DECLARATION OF MATTHEW J. HOFFER, ESQ.
                RE: AUTHENTICATION OF DOCUMENTS


       This declaration and the exhibits hereto will be filed under seal because they

 contain sensitive email addresses and banking information that would be damaging

 to the Plaintiffs and their relationships with their lenders if filed publically, as will

 be described in greater detail in a separately filed motion.

       I, Matthew J. Hoffer, hereby declare as follows:

       1.     I make this declaration upon my personal knowledge, unless

 specifically stated to the contrary.

       2.     I am an attorney duly licensed to practice in the State of Michigan and

 in the United States District Court for the Eastern District of Michigan and am

 counsel for all Plaintiffs in this above-captioned matter.



                                                       EXHIBIT A
            REDACTED VERSION OF DOCUMENTS TO BE SEALED   PAGE 1
Case 4:20-cv-10899-MFL-DRG ECF No. 26-1 filed 04/26/20               PageID.800   Page 2 of 17



       3.     This declaration is provided in response to the Court’s concerns, as

 expressed during the on-the-record video conference of April 20, 2020 and as

 understood by the undersigned, and to otherwise provide further proof that the

 challenged Regulation [First Amended Complaint, ECF No. 11, ¶ 62, PgID.252] and

 SOP [id. at ¶69, PgID. 254] stand as an obstacle that, once removed, would allow

 the Plaintiffs to obtain meaningful relief.

       4.     This declaration is also provided in recognition that application of the

 Federal Rules of Evidence is relaxed for purposes of the Court considering a motion

 for temporary restraining order or preliminary injunction. See, e.g., Doe #1 by and

 through Lee v. Sevier County, Tennessee, 3:17-CV-41, 2017 WL 1089185, at *2

 (E.D. Tenn. Mar. 20, 2017) (collecting cases); University of Texas v. Camenisch,

 451 U.S. 390, 395 (1981).        This declaration also serves to confirm that the

 undersigned affirms the exhibits attached hereto are what they appear to me.

       5.     Attached hereto as Exhibit 1 is a true and accurate copy of email

 correspondence between                                  , Chief Lending Officer with

             and the undersigned. ParkeBank is the PPP lender for Plaintiffs 2740

 Corporation; MAG Enterprises, Inc.; and Filosadelfia, LLC, and (I understand) is

 available as a lender to Plaintiff MAG Pitt LP.

       6.     In Exhibit 1,                    writes, inter alia:

                                               2




                                                       EXHIBIT A
            REDACTED VERSION OF DOCUMENTS TO BE SEALED   PAGE 2
Case 4:20-cv-10899-MFL-DRG ECF No. 26-1 filed 04/26/20        PageID.801    Page 3 of 17



                  a. In response to be asked how or when the processing of the

                     applications for PPP loans stopped, responded: “It stopped as

                     soon as they got to me based on the guidelines issued by the SBA

                     stating that Gentleman’s Clubs would be ineligible for the PPP

                     Program.” [p. 3].

                  b. “John Meehan and his businesses are great clients of the bank

                     and we would absolutely process their PPP loan requests of the

                     SBA/government allowed us to do so.”

       7.      Attached hereto as Exhibit 2 is a true and accurate copy, as received by

 the undersigned, from                                       and relating to Plaintiffs

 Burch Management Co., Inc.; DB Entertainment, Inc.; BDS Restaurant, Inc.; T and

 N Incorporated; Millennium Restaurants Group, Inc.; and BDS Restaurant, Inc.

       8.      Exhibit 2 states, in part: “The following business[es] were denied

 access to funds from the SBA Pay[check] Protection Program due [to] SBA guidance

 and regulation[s].” (Clarification added). The letter further cites to 13 C.F.R. §

 120.110(p).

       9.      Attached hereto as Exhibit 3 is a true and accurate copy, as received by

 the undersigned, of correspondence issued to Ms. Kathy Vercher, President of

 Spearmint Rhino Consulting Worldwide, Inc. from a representative of

                                           3




                                                       EXHIBIT A
            REDACTED VERSION OF DOCUMENTS TO BE SEALED   PAGE 3
Case 4:20-cv-10899-MFL-DRG ECF No. 26-1 filed 04/26/20        PageID.802    Page 4 of 17




 -     and relating to the PPP loans sought by the Spearmint Rhino-related entities

 listed on Appendix A thereto. The loan amounts on Appendix A are redacted

 because the loan amounts are confidential information not be shared beyond counsel

 for those entities and Shafer & Associates, P.C.

       10.    Exhibit 3 cites to the Regulation and the SOP and states:

              Our understanding is that these Regulations apply to PPP loans,
              and that the Entities are within the category of business that are
              included in the “prurient sexual nature” exclusion. Therefore,
              the Entities are not eligible to participate in the PPP.


       11.    Attached at Exhibit 4 is a true and accurate copy, as received by the

 undersigned, of text messages purporting to be between Asher Sullivan of JCB of

 Gainesville and an employee of                                                .

       12.    As reflected in Exhibit 1, I experienced significant resistance from the

 lenders when I or persons acting on my behalf asked them to execute a declaration

 setting forth the mechanism of the denial and, correspondently, that the PPP loan

 would be issued but for the SBA regulations or guidance. As to Exhibit 1, I am

 informed that this lender and its clients have an excellent relationship and that was

 consistent with my experience.      Still, the lender was not willing to have a

 representative voluntarily provide a 28 U.S.C. § 1746 sworn declaration.



                                           4




                                                     EXHIBIT A
          REDACTED VERSION OF DOCUMENTS TO BE SEALED   PAGE 4
Case 4:20-cv-10899-MFL-DRG ECF No. 26-1 filed 04/26/20       PageID.803    Page 5 of 17



       13.                                          , is another example.      I was

 immediately referred to legal counsel, who declined to allow a lender representative

 to provide a declaration setting forth reasons why Plaintiff Polmour, Inc.’s PPP loan

 was denied. Thus, the declaration of Polmour’s manager is provided to recount his

 experience.

       14.     I verily believe, based on my knowledge and experience, that these

 lenders, but for the issues presented by the challenged Regulations, would be happy

 to process the loans for their clients and perhaps even happier to accept the

 commission.     However, it is also my certain belief, based on my experience

 contacting these lenders and my experience representing adult businesses for over a

 decade, that they do not wish to be caught between the Plaintiffs and the federal

 government, let alone publically in a federal lawsuit filed by gentlemen’s clubs.


 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS
 TRUE AND CORRECT.


 Executed on: April 26, 2020                  /s/ Matthew J. Hoffer
                                        By:   Matthew J. Hoffer




                                          5




                                                     EXHIBIT A
          REDACTED VERSION OF DOCUMENTS TO BE SEALED   PAGE 5
       Case 4:20-cv-10899-MFL-DRG ECF No. 26-1 filed 04/26/20             PageID.804     Page 6 of 17


Matt Hoffer

From:
Sent:                            Thursday, April 23, 2020 1:42 PM
To:                              Matt Hoffer
Cc:                              John Meehan-
Subject:                         RE: John Mee~


Matt,

Under advise from our counsel, I cannot sign this form. John Meehan and his businesses are great clients of
the bank and we would absolutely process their PPP loan requests if the SBA/ government allowed us to do so.
We finance his clubs currently and will continue to do so.

Thank you,




From: Matt Hoffer <Matt@bradshaferla w.com>
Sent: Wednesday, April 22, 2020 6:19 PM
To:
Cc: John Meehan
Subject: RE: John Meehan/ Cheerleaders



-
I caught a typo. Updated version attached.

Thank you again for your time.

Regards,

Matt



Matthew J. Hoffer

                                                          1
Declaration of                                                                                EXHIBIT 1
Hoffer        REDACTED VERSION OF DOCUMENTS TO BE SEALED                                         Page 1
        Case 4:20-cv-10899-MFL-DRG ECF No. 26-1 filed 04/26/20                      PageID.805        Page 7 of 17
Attorney at Law
SHAFER & ASSOCIATES, P.C.
3800 Capital City Boulevard, Suite 2
Lansing, Michigan 48906
Telephone: (517) 886-6560
Facsimile: (517) 886-6565

ATTENTION: Pursuant to the electronic and communication privacy act of 1986, 18 U.S.C. Sec. 2510 et seq. (the "ECPA"),
you are notified that this e-mail may contain privileged and confidential information intended only for the use of the
individual named above. If you are not the intended recipient of this e-mail, you are hereby notified that dissemination or
copying of this e-mail or any attachment is strictly prohibited. If you have received this e-mail in error, please
immediately notify us by telephone at 517-886-6560, and if you receive this transmission in error, contact the sender
immediately, delete the original and destroy the printout or copy. Neither this information block, the typed name of the
sender, or anything else in this message, is intended to, nor shall it constitute, an electronic signature by sender.


From: Matt Hoffer
Sent: Wednesday, April 22, 2020 6:15 PM
To:
Cc: John Meehan
Subject: RE: John Meehan/Cheerleaders

Nick,

Attached is a copy of the declaration I am asking that you sign. Please have your counsel review and let me know if you
have any concerns. I’m happy to work through any concerns you or your counsel may have.

Thank you very much for your time and attention.

Regards,

Matt



Matthew J. Hoffer
Attorney at Law
SHAFER & ASSOCIATES, P.C.
3800 Capital City Boulevard, Suite 2
Lansing, Michigan 48906
Telephone: (517) 886-6560
Facsimile: (517) 886-6565

ATTENTION: Pursuant to the electronic and communication privacy act of 1986, 18 U.S.C. Sec. 2510 et seq. (the "ECPA"),
you are notified that this e-mail may contain privileged and confidential information intended only for the use of the
individual named above. If you are not the intended recipient of this e-mail, you are hereby notified that dissemination or
copying of this e-mail or any attachment is strictly prohibited. If you have received this e-mail in error, please
immediately notify us by telephone at 517-886-6560, and if you receive this transmission in error, contact the sender
immediately, delete the original and destroy the printout or copy. Neither this information block, the typed name of the
sender, or anything else in this message, is intended to, nor shall it constitute, an electronic signature by sender.


From:
Sent: Wednesday, April 22, 2020 4:24 PM
To: Matt Hoffer <Matt@bradshaferlaw.com>

                                                             2
Declaration of                                                                                             EXHIBIT 1
Hoffer         REDACTED VERSION OF DOCUMENTS TO BE SEALED                                                     Page 2
       Case 4:20-cv-10899-MFL-DRG ECF No. 26-1 filed 04/26/20                       PageID.806        Page 8 of 17
Cc: John Meehan
Subject: RE: John Meehan/Cheerleaders

It stopped as soon as they got to me based on the guidelines issued by the SBA stating that Gentleman’s Clubs
would be ineligible for the PPP program.

From: Matt Hoffer <Matt@bradshaferlaw.com>
Sent: Wednesday, April 22, 2020 4:22 PM
To:
Cc: John Meehan
Subject: RE: John Meehan/Cheerleaders

Perfect. Thank you for getting back to me.

I will prepare the document and send it over.

Can you describe for me where the applications stopped or how YOU would how the applications stopped. Is it that the
applications couldn’t be processed or could not be submitted to the SBA for processing?

I value both our time and would like to avoid sending multiple drafts.

Thanks,

Matt



Matthew J. Hoffer
Attorney at Law
SHAFER & ASSOCIATES, P.C.
3800 Capital City Boulevard, Suite 2
Lansing, Michigan 48906
Telephone: (517) 886-6560
Facsimile: (517) 886-6565

ATTENTION: Pursuant to the electronic and communication privacy act of 1986, 18 U.S.C. Sec. 2510 et seq. (the "ECPA"),
you are notified that this e-mail may contain privileged and confidential information intended only for the use of the
individual named above. If you are not the intended recipient of this e-mail, you are hereby notified that dissemination or
copying of this e-mail or any attachment is strictly prohibited. If you have received this e-mail in error, please
immediately notify us by telephone at 517-886-6560, and if you receive this transmission in error, contact the sender
immediately, delete the original and destroy the printout or copy. Neither this information block, the typed name of the
sender, or anything else in this message, is intended to, nor shall it constitute, an electronic signature by sender.


From:
Sent: Wednesday, April 22, 2020 4:17 PM
To: Matt Hoffer <Matt@bradshaferlaw.com>
Cc: John Meehan
Subject: RE: John Meehan/Cheerleaders

Matt,



                                                             3
Declaration of                                                                                             EXHIBIT 1
Hoffer         REDACTED VERSION OF DOCUMENTS TO BE SEALED                                                     Page 3
      Case 4:20-cv-10899-MFL-DRG ECF No. 26-1 filed 04/26/20                            PageID.807        Page 9 of 17
Please let me know what exactly you wou ld like and the wording, and I will run it by our legal counsel to see if
it is okay for us to provide.

Thank you,




From: Matt Hoffer <Matt@bradshaferlaw.com>
Sent: Wednesday, April 22, 2020 4:15 PM
To:

Subject: John Meehan/Cheerleaders
Importance: High




Greetings. My name is Matt Hoffer and I am attorney for several of John Meehan's businesses. I called and left voice
mails for you yesterday and today but have not received a response. I understand from Mr. Meehan that you were
expecting my call.

My partner Brad Shafer and I have fi led suit on behalf of numerous clubs and against the Sma ll Business
Administration. We are challenging the regulations that exclude businesses that present or derive income from the
presentation of "prurient" entertainment from receiving Paycheck Protection Program loans.

Three of Mr. Meehan's businesses (2740 Corporation; MAG Enterprises, Inc.; and MAG Pitt LP) are plaintiffs in the suit .
understand that 2740 Corporation and MAG Enterprises sought PPP loans t h r o u g h -

In preparing to rule on our motion for emergency re lief, the Judge has requested that Plaintiff provide proof that if the
Court were to invalidate the challenged regulations, that it cou ld result in the loans being issue. I am advised that the
SBA has reserved funds to allow that to occure.

I write to ask you to provide a declaration that the r e a s o n - was unable to process the PPP loans was due to
the restrictions on "prurient" businesses. I will work with you to prepare the document so it is accurate and does not
raise any concerns with the bank.

In addit ion, it is worth noting that the suit has not named any banks as defendants, nor is there any plan to do so. The
goa l is to obtain relief against the SBA, which will a llow the lender banks to function as if the regu lation did not exist.



                                                               4

Declaration of                                                                                                  EXHIBIT 1
Hoffer        REDACTED VERSION OF DOCUMENTS TO BE SEALED                                                           Page4
    Case 4:20-cv-10899-MFL-DRG ECF No. 26-1 filed 04/26/20                         PageID.808        Page 10 of 17
Thank you for your time and attention. I will look forward to speaking with you. I can be best reached on my mobile,
517‐303‐5511.

Regards,

Matt




Matthew J. Hoffer
Attorney at Law
SHAFER & ASSOCIATES, P.C.
3800 Capital City Boulevard, Suite 2
Lansing, Michigan 48906
Telephone: (517) 886-6560
Facsimile: (517) 886-6565

ATTENTION: Pursuant to the electronic and communication privacy act of 1986, 18 U.S.C. Sec. 2510 et seq. (the "ECPA"),
you are notified that this e-mail may contain privileged and confidential information intended only for the use of the
individual named above. If you are not the intended recipient of this e-mail, you are hereby notified that dissemination or
copying of this e-mail or any attachment is strictly prohibited. If you have received this e-mail in error, please
immediately notify us by telephone at 517-886-6560, and if you receive this transmission in error, contact the sender
immediately, delete the original and destroy the printout or copy. Neither this information block, the typed name of the
sender, or anything else in this message, is intended to, nor shall it constitute, an electronic signature by sender.




                                                             5
Declaration of                                                                                             EXHIBIT 1
Hoffer         REDACTED VERSION OF DOCUMENTS TO BE SEALED                                                     Page 5
  Case 4:20-cv-10899-MFL-DRG ECF No. 26-1 filed 04/26/20                                 PageID.809   Page 11 of 17




    April 22, 2020
    Duncan Burch and Gene LeClaire
    P.O. Box 542225
    Dallas, TX 75354-225


    To Whom it May Concem,


    The following business were denied access to funds from the SBA Pay Protection Program due SBA guidance and
    regulation.

    Burch Management Co., Inc.
    DB Entertainment, Inc.
    T&N Incorporated
    Millennium Restaurants Group, Inc.
    BDS Restaurant, Inc.

    15. Businesses Providing Prurient Sexual Material ( 13 CFR § 120.110 (p))
              a. A business is not eligible for SBA assistance if:
                 1.     It presents live or recorded performances of a prurient sexual nature; or
                 11.    It derives more than 5% of its gross revenue, directly or indirectly, through the
                        sale of products, services or the presentation of any depictions or displays of a
                        prurient sexual nature.
              b. SBA has determined that financing lawful activities of a prurient sexual nature is not
                 in the public interest. The Lender must consider whether the nature and extent of the
                 sexual component causes the business activity to be prurient.


    Please feel free to contact me if you have any questions in regard to this letter by e-mail a




    Thanks,




Declaration of                                                                                            EXHIBIT2
Hoffer        REDACTED VERSION OF DOCUMENTS TO BE SEALED                                                          Page 1
          Case 4:20-cv-10899-MFL-DRG ECF No. 26-1 filed 04/26/20                 PageID.810      Page 12 of 17




             April 22, 2020


            VIA U.S. MAIL and E1\1AIL:

            Ms. Kathy Vercher
            President
            Spearmint Rhino Consulting Worldwide, Inc.
            1875 Tandem Way
            Norco, CA 92860

            RE:    Payroll Protection Program ("PPP") Loans

            Dear Ms. Vercher:

                    Following up on your inquiry, we are in receipt of various Form 2483 applications
            from Spearmint Rhino related entities identified on Appendix A attached hereto (the
            "Entities") for loans from the United States Department of Treasury under the PPP.

                    However, 13 C.F.R. Section 120.1 l0(p) and/or Small Business Administration
            ("SBA") SOP 50 10 5(K), Ch. 2(1II)(A)(l 5) (the "Regulations") bars SBA loans under
            the PPP to businesses that present, or de1i.ve a non-de minimus portion of their gross
            revenues directly or indirectly from, entertainment that is of a "prurient sexual nature."
            Our understanding is that these Regulations apply to PPP loans, and that the Entities are
            within the category of business that are included in the "prurient sexual nature"
            exclusion. Therefore, the Entities are not eligible to participate in the PPP.

                    Should you have any further questions, comments or concerns please feel free to
            contact the undersigned at your convenience.

            Very truly yours,




        Declaration of                                                                                   EXHIBIT3
-   -
        Hoffer
        ·
                       REDACTED VERSION OF DOCUMENTS TO BE SEALED                                           Page 1
  Case 4:20-cv-10899-MFL-DRG ECF No. 26-1 filed 04/26/20      PageID.811    Page 13 of 17




                                            APPENDIX A

       Name of Business          Contact Information     Loan A mount     TCB Lender

     Brookhurst Venture     Amber Vander Heu!                           Lynn Fowler
     LLC                    VP Accounting

                            951. 371.3788 x215

      City of Industry      Amber Heu!                                  Lynn Fowler
      Hospitality Venture   VP Accounting
      Inc
                            951.3 71.3788 x215

     Farmdale Hospitality
     Services Inc
                            Amber Heul
                            VP Accounting

                            951.371.3788 x215
                                                          -             Lynn Fowler




      High Expectations     Amber Vander Heul                           Lynn Fowler
      Hospitality LLC       VP Accounting

                            951.371.3788 x215

     Inland Restaurant      Amber Heul                                  Lynn Fowler
     Venture I Inc          VP Accounting

                            951.37 1.3788 x215

      Kentucky              Amber Heul                                  Lynn Fowler
      Hospitality Venture   VP Accounting
      LLC


      K-Kel Inc                                                         Lynn Fowler


                            951.371.3788 x215

      LCMLLC                Amber Heul


                            95 1.371.3788 x2 I 5
                                                          -             Lynn Fowler




Declaration of                                                                   EXHIBIT3
Hoffer        REDACTED VERSION OF DOCUMENTS TO BE SEALED                            Page2
  Case 4:20-cv-10899-MFL-DRG ECF No. 26-1 filed 04/26/20     PageID.812   Page 14 of 17




       Name of Business           Contact Information   Loan Amount   TCB Lender

      Midnight Sun           Amber Heu!
      E nterprises rnc       VP Accounting

                             951.37 1.3788 x2 15

      Nitelife Inc.          Amber Heu!


                             95 1.371.3788 x215

      Olympic Avenue         Amber Heul
      Venture Inc            VP Accounting

                             951.371.3788 x215

      Platinum SJ            Amber Heu!
      Enterprise             VP Accounti ng

                             95 1.371.3788 x21 5

      PNM Enterpr ises Inc   t\mber Vander Heu!
                             VP Accounting

                             95 1.371.3788 x2 15

      Rialto Pockets Inc     Amber Heu!
                             VP Accounting

                             95 1.37 1.3788 x215

      Rouge Gentlemen 's     Amber Heu!
      Club Inc               VP Accounting

                             951.371.3788 x2 l 5

      Santa Barbara          Amber Heu!
      Hospitality Services
      Inc
                             951.37 1.3788 x215

      Santa Maria            Amber Heu l
      Restaurant             VP Accounting
      Enterprises Inc
                             951.37 1.3788 x2 15




Declaration of                                                                EXHIBIT3
Hoffer        REDACTED VERSION OF DOCUMENTS TO BE SEALED                         Page3
  Case 4:20-cv-10899-MFL-DRG ECF No. 26-1 filed 04/26/20      PageID.813   Page 15 of 17




       Name of Business           Contact Inform ation   Loan Amount   TCB Lender

      Saries Lounge LLC      Amber Heul


                             951.37 1.3788 x21 5

      Spearmint Rhino
      Adult Superstore Inc
                             Amber Heul
                             VP Accounting

                             951. 37 1.3788 x2 15
                                                          -
      Spearmint Rhino
      Companies
      Worldwide Inc
                             Amber Heul
                             VP Accounting

                             951.3 71.3788 x2 I 5
                                                          -
      Spearmint Rhino
      Consulting
      Worldwide Inc
                             Amber Heul
                             VP Accounting

                             951.37 1.3788 x2 l 5
                                                                           -
      The Oxnard             Amber Heul
      Hospitality Services   VP Accounting
      Inc
                             95 1.37 1.3788 x2 15

      Washington             Amber Heul
      Management LLC         VP Accounting

                             951.37 1.3788 x2 15

      World Class Venues     Amber Heu]
      LLC                    VP Accounting

                             951.371.3788 x215

      WPS Entertaim11ent     Amber Heul
      Inc                    VP Accounting

                             951.371.3788 x215




Declaration of                                                                 EXHIBIT3
Hoffer        REDACTED VERSION OF DOCUMENTS TO BE SEALED                          Page4
4/14/2020
        Case                                 Gmail - Cafe
               4:20-cv-10899-MFL-DRG ECF No. 26-1         PPP
                                                      filed   loan denied PageID.814
                                                            04/26/20                   Page 16 of 17


 M       Gmail                                          Gary Edinger <gsedinger12@gmail.com>


 Cafe PPP loan denied
 1 message
 asher sullivan                                                         Tue, Apr 14, 2020 at 1:21 PM
 To: Gary Edinger <gse




      <




                    REDACTED VERSION OF DOCUMENTS TO BE SEALED
4/14/2020
        Case                                 Gmail - Cafe
               4:20-cv-10899-MFL-DRG ECF No. 26-1         PPP
                                                      filed   loan denied PageID.815
                                                            04/26/20                           Page 17 of 17

                                  person going over my current
                                  application I would greatly
                                  appreciate feel free to call or
                                  text me anytime it thanks and
                                  have a great day

                                  Asher
                                                                                              Delivered

                                               Today 1:08 PM


            Hey Asher, based on the
            bus'i ness typ•e and income type
            it d·o es n•o t qualify for the PPP
            lo.an.



                                       (iMessage




httllf~M1gtt,i~fmPmt11u/O?ik=f461b46a7e&view=pt&search=all&permthid=thread-f%3A1663969498837534582%7Cmsg-f%3A16~ ! "212
  Hoffer            REDACTED VERSION OF DOCUMENTS TO BE SEALED                                             Page 2
